NO








NO. 12-10-00116-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
DON PAUL CARTER,
APPELLANT                                                     '     APPEAL
FROM THE 349TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
SUZANNE MARIE SULEWSKI,                     '     HOUSTON
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM OPINION
PER
CURIAM
            Appellant
Don Paul Carter has filed an unopposed motion to dismiss this appeal.  In his
motion, Carter he has recently discovered that the issue he sought to appeal
has not been severed by the trial court and therefore the judgment appealed
from is interlocutory.  Because Carter has met the requirements of Texas Rule
of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is
dismissed.  
Opinion delivered April 30, 2009.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
(PUBLISH)